 

Case 1:05-cr-00888-LAK Document 1575 Filed 08/21/20_ P
ee ee OOO AR Document iszd” Filed OoZ6D0 Pager or °

U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

|
The Silvio J. Mollo Building |
One Saint Andrew’s Plaza |
New York, New York 10007 |
|
|

March 26, 2020

The Honorable Lewis A. Kaplan

United States District Judge M E Wl Oo E lie D Oo RS E D
Southern District of New York
Daniel Patrick Moynihan Courthouse

500 Pearl Street
New York, New York 10007

Re: United States v. John Larson
05 Cr. 888 (LAK

Dear Judge Kaplan:

The United States respectfully submits this letter in response to the letter from counsel for
defendant John Larson, dated February 5, 2020. ECF #1573 (the “Larson Letter”). In that letter,
Larson seeks (1) amendment of his criminal judgment to reflect the proper amount of the criminal
fine imposed by this Court, as dictated by the Second Circuit’s August 27, 2010 opinion, which
reduced the maximum fine that could be imposed from $6 million to $3 million, see United States
v. Pfaff, 619 F.3d 172. 174-75 (2010); and (2)|an order directing that the $3 million being held by
the Clerk of the Court be returned to Mr. Larson. For the reasons set forth below, we agree with
Larson that the judgment should be amended to reflect a $3 million fine. But we do not agree that
the funds should be returned to Larson. Instead, based on an Internal Revenue Service (“IRS”)
levy filed with the SDNY clerk in 2011, pred cated on multi-million dollar civil assessments, the
Court should direct that the $3 million be sent to the IRS rather than Larson. As noted below,
Larson now agrees that the money should be sent to the IRS. Accordingly, we request that the
Court direct the SDNY Clerk to disburse the funds to the IRS, as specified below. The undersigned
has been informed that the IRS will apply those funds to Larson’s personal (that is, Form 1040)
liabilities.

Background
The background to the determination |of the proper fine amount is set forth in the Larson

Letter and will not be repeated at length. Suffice it to say that, pursuant to the Second Circuit’s
opinion in Pfaff, the maximum fine that could be imposed on Larson was $3 million. Based on

 
 

 
 
 
 

Case 1:05-cr-00888-LAK Document 1575 Filed 08/21/20 Page 2 of 3
Case 1:05-cr-00888-LAK Document 1574 Filed 03/26/20 Page 2 of 3

that ruling, the parties agree that an amended judgment should be entered by the Court in the
amount of the statutory maximum, which is $3} million. See Larson letter at 2.

As aresult of Larson’s promotion of certain fraudulent tax shelters and his personal use of
one or more of those shelters between 1998 and 2001, the IRS pursued two separate civil
examinations of Larson. The first was an examination of Larson’s personal liabilities, which was
commenced in or about 2002 but paused because of the criminal investigation and subsequent
prosecution of Larson and others. Following the Second Circuit’s ruling in Pfaffin 2010 (and the
resulting specter of the return to Larson of the $3 million he was determined to have overpaid), the
IRS issued notices of jeopardy assessments and jeopardy levy, copies of which were served on the
SDNY Court Clerk on or about February 8, 2011. The assessments, for over $20 million, were
based on Larson’s personal liabilities for the tax years 1998-2001. The levy was served on the
Clerk to prevent the return of the $ 3 million then being held by the Clerk, with respect to Larson’s
criminal fine. According to information provided to the Government earlier this month, the SDNY
Clerk is still in possession of the $3 million.

Larson’s challenges to the IRS’s jeopardy assessment and levy were rejected, by both the
IRS and the United States District Court for the Northern District of California. See Larson v.
United States, 11 CV 3093 (WHA) (N.D. Call, July 11, 2011), ECF # 32, at 6. (finding jeopardy
assessment and levy “reasonable,’ and that no abatement was required). Larson subsequently
commenced challenges to the IRS’s personal assessments in Tax Court, where the matter is
currently in a post-trial briefing phase.

The second examination of Larson, commenced in or about March 2011 and based on
Larson’s “promotion” of, and failure to register with the IRS, certain tax shelters, resulted in
Larson being notified in December 2011 that the IRS intended to assess him personally in excess
of $67,000,000, pursuant to 26 U.S.C. § 6707. |Larson’s challenges to the promoter determinations
made by the IRS were rejected by the IRS and the Second Circuit. See Larson v. United States,
888 F.3d 578. 581 (2018) (holding that Larson was required to pay full amount of assessed
penalties before filing refund action; dismissal of refund suit affirmed based on failure to pay).

In sum, there are existing assessments against Larson with respect to his personal liabilities
(which are still being challenged) and his promoter liabilities (which are final). According to
information provided to the undersigned by| Larson’s Tax Court counsel, in no event would
Larson’s personal liabilities ultimately be determined in the Tax Court litigation to be less than $3
million. The Government concurs with that assessment. Thus, the parties agree that no outcome
of the Tax Court litigation will result in a personal income tax liability for Larson of less than $3
million.

 

 
 

Case 1:05-cr-00888-LAK Docun
Case 1:05-cr-00888-LAK Documé

Discussion

Based on the existence of the assessme}

he SDNY Clerk should be sent to the IRS. fWe therefore respectfully request that Your Honor

irést the SDNY Court Clerk to disburse the $
the underlying assessments for Larson’s 1040

The IRS has requested that the funds bs

Certified funds, payable to “Department of |
(Attention: R. Perez), One Lefrak City Plaza 4

ent 1575 Filed 08/21/20_Page 3 of 3
’nt 1574 Filed 03/26/20 Page 3 of 3

nts, Larson agrees that the $3 million being held by

  
   
  
  
  

B million to the IRS, pursuant to the 2011 levy and
iabilities.

 

> transmitted as follows:

[reasury,” and sent to: Internal Revenue Service |
i Floor, Corona New York 11368.

 

Conclusion

Larson’s judgment should be amended
should direct that the $3 million balance of

   

to reflect a $3 million fine. In addition, the Court
funds being held by the SDNY Court Clerk be

 

disbursed to the Internal Revenue Service, as

CC: Reed Hollender, Esq.

Nelson Mullins Th
to th

All Counsel via ECF.

 

tanley J. Okula, Jr.
pecial Assistant U.S. Attorney

ie Internal Revenue Service as set forth above.

  
  
  
    
    
   
   
 

oted above.
espectfully submitted,

EOFFREY S. BERMAN
nited States Attorney
/s/

el. No.: (202) 514-2839

lerk shall disburse the $3 million referred to above

  
